department of the treasury internal_revenue_service telge eo examinations commerce street dallas tx date person to contact identification n limber contact t e ephone number in reply refer to te cie review staff ein tax_exempt_and_government_entities_division number release date org address certified mail -return receipt requested last dare for filing a petition with thetax court june 20xx dear this is a tina i revocation letter as to your exempt status under sec_501 c of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in sec_501 is hereby revoked effee1ivejanuaty l xx our adverse determination was made for the following reason s a substantial part of your activities consists of providing do'n11 payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit fi'om these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the dmvn payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose tn addition you operations fu11her the private interest of the persons that finance your activities accordingly you are not operated exclusively for exempt_purpose described in sec_501 e contiibutions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be flied with the appropriate service_center for the year ending december 3l 20xx and for all years thereafter tlroeessing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the lnternal revenue codc if you decide to contest this determination judgment in the united_states tax_court the united_states claim court or the district in couli you must initiate a suit for declaratory court of the united_states t r the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment yolt also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephol1e number are shown above since this person can access your tax information and can help you get answers you can call and lsk for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was detenllined by calling or write taxpayer_advocate assistance cannot he used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter proper handling through nonnal channels gets prompt and that may not have been re olved we vm notify the appropriate state officials of this action as required by sec_6104 of the intemal revenue code if you have any questions please contact the person whose name and telephone humber are shown in the heading of this letter sincerely yours douglas h shulman commissioner by sunita lough director eo examinations - enclosures publication publication notice cc internal_revenue_service date date org address certified mail - return receipt requested dear department of the treasury te_ge exempt_organizations examinations second avenue mis w540 seattle washington taxpayer identification numbel form tax_year s ended person to contact uid number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no flll1her action we will issue a final revocalion letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments ill support of your position an appeals officer will review your case the appeals of ke is independent of the director eo examinations the appeals ol1ice resolves most displites inllmnally and promptly the enclosed publication the l xaminalion process and publication r empr organizatiolls appeal procedures tilr unagn ed issues explain hmv to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter f 1' technical_advice as explained in publication if we issue a determination jetter to you based on technical_advice no further administrative appeal is available to you within the lrs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear jj'olll ou i1l1in ll'om til ' date of this letter we will process your ease based oil the recommendations shown in the report of examination if you do not prott sl this proposed determination within days frorn 1he dale of thie klier the irs ill consider it to be a failure to exhaust your available remedies sec_7428 h or the code provides ill part a declaratory_judgment or deuee under this section shall not he issued in any proceeding unless the tax_court the claims_court or the district courl ofthe united_states tt r the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we wiii also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer advocatei l' sistance is not a subsiitu10 for established irs procedures sllch as the fbrmal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determinatioll or extend the time fixed by jaw that you have to file a petition in a unit 'd sraks court the 'raxpayer advocaie can however sec that a lax matler that illay not have been resolved ihnlu qh normal channels ask for advocate assistance if you prefer yoll may contact your ioc l1 taxpayer_advocate at prompt and proper handling you may call toll-free and if you have ally questions please call the contact person al the telephone number shown in the heading of this letter if you write please provide i tekpilone number and the most convenient time to call if we need to contact you thank you cor your cooperation sincerely marsha a ramirez director fa examinations enclo'iures publication puhlication report examination letter rev catalog number' 34809f form 886a name of taxpayer department of the treasury - internal revenue sernce ex lanation of i terns org ein schedule no or exhibit year period ended 20xx legend org - organization name address city - city website - website bm- 1st through dir 6th co-i co-2 co-3 - poa poa-1 - bm xx - date state ein - ein address county - county state 1st nd poa bm-1 through through 4th 1st dir-1 through dir-4 - i st companie sec_2nd rd whether oro's exempt status under sec_501 c should be revoked because org has not submitted additional information as required under sec_6001 for purposes of inquiring into the organization's exempt status org has more than an insubstantial part of its activities furthering non exempt purposes org has not established that it operates to serve public interests but rather serves the private interests of real_estate professionals facts org is a not-for-profit corporation formed underthe laws of the state of state effective on november 20xx dir-1 is the organization's registered agent oro's address is address city state the incorporators of the organization are dir-l dir-3 and dir-2 the stated purposes of the organization as described in its articles of incorporation are to act and operate exclusively as a non-profit corporation pursuant to the laws of the state of state act and operate exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code not be organized and operated for profit or the private gain of any individual or entity and no substantial part of the activities of the corporation shall be the carrying on of propaganda or attempting to influence legislation and the corporation shall not participate in or intervene in including the publishing or distribution of statements a political campaign on behalf of or in opposition to any candidate for public_office article iv a states that the property ofthe corporation is irrevocably dedicated to charitable educational and public purposes and no part of the net_income or assets of the corporation shall ever inure to the benefit of any trustee officer or member thereof or to the benefit of any private persons article iv b states that upon the dissolution ofthe corporation its assets remaining after payment of or provision for payment of all debts and liabilities of the corporation shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code fonn 886-a rev department of the treasury - internal_revenue_service page -1 form 886a name of taxpayer department of the treasury internal reycnue seitice ex lanation of items org ein schedule no or exhibit year period ended 20xx article vi states that the corporation shall be governed by a board_of trustees the number qualifications and elections of the trustees will be governed by the bylaws of the corporation the members of the current board_of trustees who shall hold office until their successors shall have been duly elected and assume office pursuant to the bylaws are dir-l dir-3 and dir-2 article vii a states that no trustee officer managing agent employee or other person will derive a principal economic benefit from the operation ofthe corporation however any person including an officer or trustee of the corporation may enter into a contract with the corporation provided that no person or entity shall be paid any fee salary rent or other payment of any kind in excess of the fair_market_value for the service rendered goods furnished facilities or equipment rented provided further that at a meeting of the trustees or a committee having authority in the premises to authorize or confirm such contract or transaction it will be approved by the majority oftrustees or committee members article vn b states that no member of the board_of trustees will be liable to account to the corporation for any transaction or contract of the corporation ratified or approved and they are relieved from any liability that might otherwise exist with respect to such transaction or contract provided that they act in good_faith the stated purposes of the organization as described in its bylaws are to provide down payment assistance for qualified purchasers of real_property and to enable it to function as a state non profit corporation duly qualified as an educational and charitable_organization within the meaning of sec_501 c and c ofthe internal_revenue_code article iv a of the bylaws states that the business and affairs ofthe corporation will be managed by its board_of directors section iv b states that the initial board_of directors will consist ofthree persons the initial board_of directors of oro only consisted of the following two individuals name dir-l dir-4 address address city state address city state application_for recognition of tax-exempt status on october 20xx the internal_revenue_service received oro's form_1023 application_for recognition of exemption under sec_501 of the internal revenue code' the internal_revenue_service requested additional information regarding oro's activities to complete the process of determination of exempt status the internal revenue service's administrative files retained copies of oro's form_1023 and requested attachments as well as irs correspondence and the organizations response oro's application stated that the organization was formed to provide mortgage assistance to prospective homeowners who lack the resources for a down payment the down payment assistance support is open to all applicants regardless of race religion or economic criteria form 886-a rev department of the t reaswy - internal_revenue_service page -2 form 886a name oftaxpayer department of the treasury - internal revenue sen'ice ex lanation of items org ern schedule no or exhibit year period ended 20xx during the initial review of the organization's fonn the internal_revenue_service requested org to expand its board_of directors to include individuals from the community where the organization was operating on october 20xx the resignation of the original members of the board_of directors oforg was accepted the new board_of directors consists ofbm-l bm-2 and bm-3 org stated that bm-4 bm-s and bm-6 would not be salaried and were not related to d ir -i a resolution was made by the board_of directors stating that the majority of the board_of directors would be non-salaried and would not be related to salaried personnel or to parties providing services in addition the salaried individuals could not vote on their own compensation and that all compensation decisions would be made by the board_of directors org stated prior to obtaining tax exempt status that dir-l would be an officer of the organization and appointed as president oforg as president dir-l would administer the organization's programs by providing down payment mortgage assistance to qualified individuals in the original application_for exemption org stated that it does not have a definitive relationship with any for profit mortgage companies or similar entities the organization provided written descriptions of the backgrounds of each of the members of the board_of directors the organization stated that bm-4 operated an automobile business for 3s years it stated that he was currently retired but remained active in the business community bm-s owned and operated a vending machine business for years he was currently retired but remained active in the business community the application also stated that bm-6 spent years in the veterinary supply business he was also retired but remained active in certain business ventures the state real_estate license verification system's website http realestate state govwas researched to detennine whether any of the members of the board_of directors or the president of org dir-i held any professional licenses related to engaging in the business of mortgage lending or acting in the capacity as a real_estate agent no professional licenses were identified for bm-4 or bm-s the professional licenses identified for dir-l and bm-s is shown in exhibit exhibit table deleted org stated in an attachment to fonn that it would operate in a manner similar to the sol c organizations described in revenue_ruling 70-s8s c b lis by providing assistance in obtaining housing for low and moderate income families org stated that it was fonned for the purpose of providing down payment assistance for affordable housing to economically disadvantaged persons the application stated that org would review income criteria but would not review any other demographic racial or sociological data org stated that the applicants for the down payment assistance support principally require help because form 886-a rev department of the treasury - internal_revenue_service page -3 form 886a name of taxpayer department of the treasury internal rcyenue ser ce ex lanation of items org ern schedule no or exhibit year period ended 20xx they lack capital rather than lack income the stated that if the applicants lack sufficient income they generally will not qualify for the principal mortgage org stated that the individuals identifying qualified recipients of down payment assistance will be members of the mortgage industry org stated that there was little potential of misuse of the grant funds because the down payment assistance support would be made directly to the title company and become part of the purchase transaction for each respective home org stated that if any misuse of the funds was identified the organization intended to actively pursue the recovery_of the funds org stated that the sellers of the homes are entitled to participate in the down payment assistance program but are not required to donate a percentage of the selling_price of the home to org the organization stated that the sellers of the homes as beneficiaries in the down payment assistance program have no personal or business relationship with any members of the board_of directors oforg org stated that it would conduct its down payment assistance activities principally in the united_states with an initial focus in state the fonn indicated that the principal applicants were expected to be those who qualify for assistance because they lack the financial resources necessary to make the required down payment or who need assistance to qualify for financing for the purchase of a home the prospective applicants did not have to pay for the down payment assistance received the fee that org charged for its services was paid_by the home seller org stated that its initial source of capital would be received from several large contributors the organization stated that it anticipated additional funds would be received from borrowers who had already received mortgage down payment assistance or individuals who appreciated the need for mortgage down payment assistance org stated that it would have an office located at address located in city state from which it would conduct its down payment assistance management program the organization stated that the office facility would not be used by any other entity other than org and that none ofthe directors or employees of org would reside at the facility the county assessor's website was reviewed at http www org to identify orgs facility records show that dir-l is the owner of the property located at address in city state internal_revenue_service records also show this location to be dir-ls address of record a picture of the facility in question is reproduced below in exhibit exhibit address address city state parcel number property type single_family_residence picture deleted form 886-a rev department of the treasury internal_revenue_service page -4 form 886a name of taxpayer department of the treasury - internal reyenue seryjce ex lanation of items org ein schedule no or exhibit year period ended 20xx oro indicated that the organizations' sources of financial support would be from charitable_contributions received by the organization additional capital might come in the form of contributions from other unrelated mortgagors and borrowers the organization indicated in part iii of form_1023 that the initial capital into the organization would be received from several large donors on march 20xx the internal_revenue_service issued a determination_letter recognizing oro as a tax-exempt_organization described in sec_501 of the internal_revenue_code the service's determination_letter also determined that the organization would initially be considered pursuant to an advance_ruling period as an organization which is not a private_foundation under sec_509 and sec_170 a vi because the organization could reasonably expect to attract enough public support to meet the public support tests the determination was based on the assumption that oro would operate in the manner represented in its application form_1023 and attachments the letter stated that the ruling was based on the understanding that the majority of the board_of directors will be non-salaried and would not be related to salaried personnel or to parties providing services it was also based on the understanding that salaried individuals would not vote on their own compensation and that compensation decisions would be made by the board_of directors the letter also stated that if the organization distributed funds to individuals the organization should keep case histories showing the recipients names addresses purposes of awards manner of selection and relationship if any to members officers trustees or donors to the organization so that oro could substantiate any and all distributions that the organization made to individuals upon request by the internal_revenue_service federal returns for the year under examination the organization's form_990 reported direct public support of dollar_figure and interest_income of dollar_figure the total assets were listed as dollar_figure oro reported expenses of dollar_figurefor specific assistance to individuals dollar_figureof finance fees and dollar_figurefor financial service_costs the financial service_costs and fees were paid to a for-profit mortgage lending company named co-i co-i is a limited_liability_company formed under the laws of the state of state effective february 20xx dir-i is the company's registered agent all of oro's expenses listed on the 20xx form_990 are identified as being incurred from conducting the down payment assistance activities per the schedule attached to the 20xx form_990 and the settlement statements provided by the organization oro completed down payment assistance transactions the organization received of its income from individual home sellers from real_estate companies and of the income was not specifically identifiable an analysis of the organization's transactions during the year under examination is detailed below table deleted form 886-a rev department of the treasury intemal revenue service page -5 form 886a name of taxpayer department of the treasury internal rc 'enuc scn-ice ex lanation of items org ein schedule no or exhibit year period ended 20x x requests to org to describe its activities on april 20xx oro was issued letter with an information_document_request from the internal_revenue_service exempt_organization compliance unit located in city state the letter stated that the organization's 20xx form_990 was selected for examination the organization did not initially file the 20xx form_990 the letter requested the organization to respond in writing to provide a detailed description of its activities by may 20xx on august 20xx the organization's president dir-l was contacted by phone dir-l stated that he received letter sent by the exempt_organization compliance unit mailed on april 20xx dir-l stated that he provided the letter to his accountant to provide the requested information dir-l stated that the organization is not currently operating and will not operate in the future on september 20xx dir-l was contacted by phone dir-l was advised that no response has been received from the letter sent to him on april 20xx by the exempt_organization compliance unit dir-1 stated that he would contact his accountant again to provide the requested information dir-1 stated that the organization has been administratively dissolved through the state of state on october 20xx dir-1 was contacted directly by phone dir-1 stated that his accountant would provide a copy of the articles of dissolution filed with the state of state on october 20xx dir-l was contacted directly by phone dir-1 was requested to provide a copy of the articles of dissolution filed with the state of state to demonstrate that the organization has been properly dissolved on november 20xx an unsuccessful attempt was made to contact dir-i directly by phone on november 20xx letter with an information_document_request was prepared and sent to the organization by certified mail dir-1 was requested to provide a copy of the articles of dissolution filed with the state of state a resolution signed by two officers indicating the date of dissolution and a document from the state of state acknowledging the dissolution dir-l was also requested to provide a signed statement from an officer advising of the disposition of the organization's assts and the name of the sec_501 c organization that the assets were distributed to the organization was also requested to provide a final tax_return the letter requested the organization to respond in writing by providing a detailed description of its activities by december 20xx on november 20xx a faxed copy of the articles of dissolution filed with the state of state was received from dir-l on december 20xx the certified letter sent to dir-lon november 20xx was received back from the post office unclaimed on decemb r 20xx an unsuccessful attempt was made fonn 886-a rev department of the treasury - internal_revenue_service page -6 form 886a name of taxpayer department of the treasury internal revenue selyice ex lanation of items org ein schedule no or exhibit year period ended 20xx to contact dir-l directly by phone on december 20xx dir-i was contacted directly by phone dir-l was advised that the letter sent to him on november 20xx was returned from the post office because it was unclaimed letter with the information_document_request previously sent to dir-ion november 20xx by certified mail was faxed to him on january 20xx a faxed copy of form_2848 power_of_attorney and declaration of representative was received from poa on january 20xx poa was contacted directly by phone poa requested to be faxed letter with the information_document_request that was originally mailed to dir-ion november 20xx and faxed to dir-l again on december 20xx poa stated that the organization engaged in down payment assistance activities during tax_year 20xx poa was requested to file the delinquent 20xx form_990 on january 20xx poa was contacted directly by phone poa stated that he was reviewing the information provided to him by dir-l on january 20xx an incomplete 20xx form_990 was received by fax from poa on february 20xx an unsuccessful attempt was made to contact poa and dir-l by phone on february 20xx an unsuccessful attempt was made to contact dir-l by phone poa was contacted directly by phone poa was advised that the 20xx form_990 was incomplete poa requested the original letter that was sent to dir-lon april 20xx by the exempt organization's compliance unit located in city state be resent to him poa stated that the organization began operations in january 20xx and ended operations in november 20xx a copy of letter with an information_document_request originally sent to oro on april 20xx was sent to dir-l and poa by certified mail letter with the information_document_request was also faxed to poa on march 20xx a copy of a report prepared by the united_states government accountability office and presented to the chairman of the subcommittee on housing and community opportunity and the chairman of the committee on financial services of the united_states house of representatives was mailed to dir-l and poa the report is entitled mortgage financing -actions needed to help fha manage risks from new mortgage loan products on april 20xx a copy of a report prepared by the united_states government accountability office and presented to the chairman of the subcommittee on housing and community opportunity and the chairman of the committee on financial services of the united_states house of representatives was mailed to dir-l and poa the report is entitled mortgage financing- additional action needed to manage risks of fha-insured loans with down payment assistance on april16 20xx poa was contacted directly by phone poa requested an extension to may 20xx to provide the requested information on may 20xx a complete 20xx form_990 was received by fax from poa on may 20xx poa was contacted directly by phone poa was requested to obtain a signed statement fonn ev department of the treasury - internal_revenue_service page -7 form 886a name of taxpayer department of the treasury - internal revenue seiyice ex lanation of items org ein schedule no or exhibit year period ended 20xx from dir-l advising of the disposition of the organization's assets and the name of the internal_revenue_code sec_501 c organization that the assets were distributed to on may 20xx an unsuccessful attempt was made to contact poa by phone on june 20xx poa was contacted by phone poa was requested to file a final 20xx form_990 for the organization on june 20xx the original signed 20xx and 20xx forms were received from poa the primary exempt_purpose of org as described by dir-l in the 20xx form_990 is to assist the underprivileged with the down payment to qualify for a loan to purchase a residence on september 20xx an unsuccessful attempt was made to contact dir-l by phone poa was contacted directly by phone poa was advised that the relevant parts of org's determination file and other pertinent documents obtained by the internal_revenue_service will be provided to the organization org was requested to respond by october 20xx whether the information presented accurately reflects the activities of the organization the first set of documents contained information obtained from the state department of commerce business_entity search website for org and co-i the second set of documents contained information obtained from the state division of real_estate license verification system website for dir-l and bm-3 the third set of documents contained information obtained from the county assessor's website describing the property located at address in city state the fourth set of documents contained copies of the internal revenue service's determination file which included copies oforg's form_1023 and requested attachments as well as irs correspondence and the organization's responses on september 20xx dir-i was contacted by phone and requested to review the information provided on september 20xx and provide a written response on october 20xx a phone call was received from poa-l who stated that he was appointed power_of_attorney of org poa-l was requested to fax form_2848 power_of_attorney and declaration of representative for verification of his authority to represent the organization on november 20xx a faxed copy of form_2848 was received from poa-i the power_of_attorney authorization of po a was revoked with the filing of the subsequent form_2848 on december 20xx poa-l provided a written response to the letter sent to dir-lon september 20xx poa-l stated that org was formed for the purpose of providing down payment assistance for affordable housing for economically disadvantaged persons as qualified purchasers of real_property poa-l stated that the applicants for the home mortgages who did not have the required down payment may apply for down payment assistance under the department of housing and urban development's guidelines the principal activity of org is to provide support to recipients who qualify for down payment assistance regardless of race religion or economic criteria he stated that the initial capital for the organization came from fond 886-a rev department of the treaswy - internal_revenue_service page -8 form 886a name of taxpayer dt'partment of the treasury - internal_revenue_service ex lanation of items org ein schedule no or exhibit year period ended 20xx charitable_contributions he stated that the activities conducted by the organization were principally in state and were conducted on a year round basis poa-i stated that voluntary contributions by sellers of real_property were aggregated by the organization to provide down payment assistance to qualified individuals poa-l stated that org did not regularly correspond with the contributors or funding recipients he stated that the hud-l closing statements acknowledge the charitable_contributions by various sellers to enable the down payment assistance poa-l stated that org did not enter into any contracts with other organizations or individuals and did not enter into any agreements with other companies to market its down payment assistance program he stated that given the simplicity of the organization's business it did not make or retain any workpapers or schedules to reconcile its books poa-l stated that org has no directly affiliated or related_entity he stated that the principal of org dir-l is also principally involved in a mortgage lending company named co-2 poa-l stated that org never opened a checking account does not have a check register and only transferred funds by wire transfer poa-l provided a sample of co-3's seller participation letter and down payment assistance closing statement dir-l is the registered agent ofco-3 a for profit corporation the address of co-3 is address located in city state poa-l stated that the seller participation letter is to receive funding from qualified contributors he stated that the seller participation letter and the down payment assistance closing statement are the two primary documents used by the organization and the loan agreement is typical of the agreements used in each transaction poa stated that no other contract with prospective purchasers of real_estate was executed poa-l stated that the two transactions are independent of one another the seller participation letter stated ' the seller desires to sell his or her property at the location indicated it is agreed that co-3 will arrange for the gift funds from a non-profit charitable_organization for some or all of the down payment and or closing costs for the buyer of the stated property the seller agrees to give a donation to org a c non-profit organization a percentage of the contract sales_price it is also agreed that an approved closing and or title company will provide closing and escrow services the donation will be wired to org no later than pm mst on the next business_day after the recording of the sale of the property if for any reason the transaction does not close and record the seller will have no obligation to give a donation to org in the event that the property does not close and record within forty-eight hours after the gift funds are received by the escrow company and or the closing agent the seller instructs and authorizes the escrow and or closing agent to return the gift funds to org with no further signatures required the donation made by the seller may not be tax deductible it is recommended the seller seek independent tax_advice on this matter the down payment assistance closing statement stated form 886-a rev department of the treasury - internal_revenue_service page -9 form 886a name of taxpayer department of the treasury - internal rc -enue service ex lanation of items org ein schedule no or exhibit year period ended 20xx the undersigned buyer has completed the necessary requirements to qualify for down payment andlor closing cost assistance the buyer understands that his or her ability to receive down payment andlor closing cost assistance from org is subject_to the availability of funds and said funds are a gift_for the purchase of property and org is not obligated to provide the funds to the buyer the undersigned buyer instructs the closing agent or escrow office to apply org's gift funds toward the purchase of the property in the event the escrow is terminated the buyer is unsuccessful in obtaining a loan or the loan does not fund within forty-eight hours after the gift funds are received by the closing office the buyer instructs and authorizes the closing office to return the gift funds to org without further instruction or signatures the buyer understands that the funds provided by org are a gift to assist the buyer in purchasing the real_property and the buyer is under no obligation to repay the funds either in the form of cash or services the funds made available on the buyer's behalfwill come from an existing pool of funds in an account owned and operated by org a charitable non- profit 501_c_3_organization and are not being made available by any person or entity with an interest in the sale of the property org has no relationship with the buyer or seller upon receipt of a signed copy of the gift letter a signed hud-l statement and wiring in tructions org will wire gift funds to the closing agent or escrow officer in an amount which is equal to a percentage ofthe contract sales_price org does not have any income or first_time_homebuyer limitations for its down payment assistance programs and did not screen applicants for the down payment assistance it provided based on income org does not provide financial counseling seminars or other educational programs to help prepare the potential home buyers for the responsibility of home ownership also the organization does not require a home inspection as a condition of providing assistance to ensure that the house that the applicant intends to buy is habitable org's down payment assistance program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual fonn 886-a rev department of the treasury - internal_revenue_service page -10 fonn 886a name of taxpayer department of the treasury internal reycnue service ex lanation of items org ern schedule no or exhibit year period ended 20xx sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations section i sol a -1 a of the regulations states that an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service however the commissioner may revoke a favorable determination_letter for good cause sec_1 c -1 c of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in section sol c of the code an organization must not engage in substantial activities that fail to further an exempt_purpose section l s01 c -i d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests section l s01 c -1 d of the regulations defines the term charitable as used in section so c of the code as including the relief of the poor and distressed or underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration the term charitable also includes the advancement of education section sol c -1 d i of the regulations provides in part that the term educational for section soi c purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community section i s0 c -1 e ofthe regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of section so1 c if fonn 886-a rev department octhe treasury - internal_revenue_service page -11 fonn 886a name of taxpayer department of the treasury - internal reycnue serrice ex lanation of items org ern schedule noo or t year period ended 20xx the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business sec_1_6001-1 a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a and subject_to the tax imposed by internal_revenue_code sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 of the internal_revenue_code sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax court cases in the case of 326_us_279 66_sct_112 the supreme court considered whether the organization is exempt from social_security_taxes as a corporation organized and operated exclusively for scientific or educational_purposes the organization argued that all of its purposes and activities are directed toward the education of business professionals and the general_public the supreme court held that in order to fall within the claimed exemption the organization must be devoted exclusively to educational_purposes the court stated that the presence of a single non- educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of the organization's truly educational_purposes the court held that the organization's efforts to eliminate dishonest business practices primarily served to promote its own business community the court held that the organization's activities may have incidentally served to educate certain persons but were not fundamentally directed towards furthering education fonn 886-a rev department of the treasury - internal_revenue_service page -12 fonn 886a name of taxpayer department of the treasury - internal rcycnue sen'ice ex lanation of items org ein schedule no or exhibit year period ended 20xx in easter house v united_states cl_ct the united_states court of federal claims considered whether an organization that provided prenatal care and other health related_services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children the court found t at the health related_services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman's child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 of the internal_revenue_code in american campaign academy v commissioner ofinternal revenue t c no 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 c because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c -1 d ii the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in aid to artisans inc v commissioner oflnternal revenue t e the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops operated exclusively for charitable purposes within the meaning of sec_501 c ofthe code the organization in cooperation with national craft form 886-a rev department octile treasury - internal_revenue_service page -13 fonn 886a name of taxpayer department of the treasury - rntcmal revenue service ex lanation of items org ein schedule no or exhibit year period ended 20xx agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization's commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests the artisans constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 c of the code in 950_f2d_365 the court held that a religious_organization which operated restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revenue rulings revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status revrul_67_138 196_7-1 c b held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as a charitable_organization within the meaning of sec_501 of the code situation described an organization formed to form 886-a rev department of the treasury - internal_revenue_service page -14 fonn886a n arne of taxpayer department of the treasury - intemal revenue service ex lanation of items org ern schedule no or exhibit year period ended 20xx construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to improve the housing needs of minority groups by building housing units for sale to persons of row and moderate income on an open occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation described an organization created to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 of the code because its purposes and activities combated community deterioration situation described an organization formed to reduce a shortage of housing for moderate income families in a particular community the organization planned to build housing to be rented at cost to moderate income families the service held that the organization failed to qualify for exemption under sec_501 because the organization's program was not designed to provide relief to the poor or further any other charitable purposes within the meaning of sec_501 of the code and the regulations revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees ofthe founder's business primarily serves the private interest of the founder rather than a public interest form 886-a rev department of the treasury - internal_revenue_service page -15 form 886a name of taxpayer department of the treasury internal revenue setyice ex lanation of items org ein schedule no or exhibit year period ended 20xx revenue_ruling 20xx-27 i r s 20xx-21 may 20xx discussed three situations of organizations providing down payment assistance and whether each qualified as a charitable_organization within the meaning of sec_50 i c of the code situation described an organization whose purpose and activities relieved the poor and distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way the organization conducted its down payment assistance program established that the organization's primary purpose was to address the needs of its low-income grantees as a condition of providing assistance the organization requires a home inspection to ensure that the house will be habitable the organization conducts financial counseling seminars and other educational programs to help prepare potential home buyers for the responsibility of home ownership the organization conducts a broad based fundraising program and receives support from a large number of sources the organization ensures that its grant making staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale the organization does not accept contributions contingent on the sale of any particular properties ensuring that it is not obligated to any particular donors or other supporters whose interest may have conflicted with that of the low-income buyers the organization's glrant making procedures combined with its efforts to educate home buyers ensured that the organization was operated primarily to benefit the low-income beneficiaries of its down payment assistance the low-income beneficiaries constitute a charitable_class any benefit to other parties such as home sellers real_estate agents or developers who participate in the transactions does not detract from the charitable purpose of relieving the poor and distressed the revenue_ruling held that because the organization was operated exclusively for charitable purposes it qualified for exemption as an organization described in sec_50 c of the code situation describes an organization that was formed to finance its down payment assistance activities and relied on sellers and other real_estate related businesses that stood to benefit from the transactions it facilitated furthermore in deciding whether to provide assistance to a low income applicant the organization's grant making staff knew the identity ofthe home seller and may have also known the identities of other interested parties and was able to take into account whether the home seller or another interested_party was willing to make a payment to the exempt_organization the organization's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and the organization's reliance on these payments for most of its funding indicated that the benefit to the home seller is a critical aspect of the organization's operations this organization operates in a manner similar to easter house v united_states cl_ct which received all of its support from fees charged to fonn rev department of the treasury - internal_revenue_service page -16 form 886a n arne of taxpayer department of the treasury internal revenue sen ice ex lanation of items org ein schedule no or exhibit year period ended 20xx adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy v commissioner ofinternal revenue t c no 92_tc_1053 this organization was structured and operated to assist private parties who are affiliated with its founders like the organizations considered in american campaign academy and easter house this organization also served an exempt_purpose but because it is not operated exclusively for exempt purposes the revenue_ruling held that the organization does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code situation described an organization formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state the organization cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project the organization receives funding from government agencies to build affordable housing units for sale to low and moderate income families as a substantial part of its activities the organization makes down payment assistance available to eligible home buyers who wish to purchase the newly constructed units from the organization the organization also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities the organization conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public the revenue_ruling held that the organization's down payment assistance program serves a charitable purpose described in sec_501 of the code because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs in order to qualify for exemption under sec_501 an organization must be both organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual oro does not qualify as an organization described in sec_501 c because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and it provides substantial private benefit to persons who do not belong to a charitable_class additionally oro failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax based upon the information collected during the examination of the organization's 20xx form_990 it appears that oro is operating a seller funded down payment assistance program as form 886-a rev department of the treasury - internal_revenue_service page -17 fonn886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items org ein schedule no or exhibit year period ended 20xx described in situation of revrul_2006_27 the manner in which org operates its down payment assistance program demonstrates that the private benefit provided to the various participants in the program was the intended outcome of the organization's operations rather than a mere incident of such operations to finance its down payment assistance activities org relies exclusively on home sellers and other real_estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources before providing down payment assistance org's grant making staff takes into account whether there is a home seller willing to make a payment to the organization to cover the down payment assistance that the applicant has requested org requires the home seller to reimburse it dollar-for dollar for the amount of the funds expended to provide down payment assistance on the seller's home plus the payment of financial service_costs to co-i a related for-profit entity controlled by oro's president dir-l the down payment assistance provided to the home buyer by org will not take place unless the organization is assured that the amount of the down payment plus the financial services costs paid to co-i is paid_by the home seller upon closing org's receipt of a payment from the home seller which corresponds to the amount of the down payment assistance demonstrates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org's operations in this respect org is operated in a manner similar to the organization considered in easter house v united_states cl_ct which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially org provides down payment assistance in the form of grants to any homebuyer who qualifies for a loan for the purchase of a home the organization does not have any income or first_time_homebuyer limitations for its down payment assistance programs and did not screen applicants for the down payment assistance it provided based on income org does not provide financial counseling seminars or other educational programs to help prepare the potential home buyers for the responsibility of home ownership also the organization does not require a home inspection as a condition of providing assistance to ensure that the house that the applicant intends to buy is habitable org's down payment assistance program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes with no defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 c of the code fonn 886-a rev department of the treasury - internal_revenue_service page -18 form 886a name of taxpayer department of the treasury - internal rc -enue sen-ice ex lanation of items org ein schedule no or exhibit year period ended 20xx org has not demonstrated that it conducts a broad based fundraising program or that it receives support from a large number of sources the organization does not have a policy of ensuring that its grant-making staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale org has not demonstrated that it does not accept contributions contingent on the sale of any particular properties to ensure that the organization is not obligated to any particular donors or other supporters whose interest may conflict with that of the low income buyer section i soi c -i d of the regulations states that charitable purposes include the relief of the poor and distressed org applied for exemption from tax for the purpose of assisting the underprivileged with the down payment to qualify for a loan to purchase a residence org's down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low income people by enabling low income individuals and families to obtain decent and safe housing oro's down payment assistance program does not serve exclusively low income persons despite org's representations that its down payment assistance program is designed for assisting the underprivileged with the down payment to qualify for a loan to purchase a residence org does not have any income limitations for participation in its program org did not screen applicants for down payment assistance based on income instead the program is open to anyone without any income limitations who otherwise qualified for these loans based on multiple sales to real_estate professionals the program is not even limited to first time homebuyers org's down payment assistance program is designed to channel funds in a circular manner from the home seller to the home buyer first the home seller makes a donation to org during the year under examination org received separate donations from individual home sellers and real_estate companies the average donation received was dollar_figure by making a contribution to an organization recognized as exempt under section soi c of the internal_revenue_code the contributor would be eligible to take a charitable_contribution_deduction for the amount of the donation org reported the contributions received as direct public support in 20xx org received total contributions of dollar_figure org paid dollar_figurein fmancial service_costs to co-i which is a for-profit mortgage lending company controlled by org's president dir-i after payment of the fees to facilitate the transaction between the home seller and home buyer org provides grants to the buyer to purchase the seller's home during the year under examination org paid dollar_figurein grants for the buyers to use as a down payment on the seller's home the actual funds being used by the buyer to purchase the seller's home was originally provided by the seller whose home is being purchased the only purpose of this transaction is to benefit the parties who have a direct financial interest in each of the transactions an illustration of org's down payment assistance program is detailed below fonn 886-a rev depanment of the treasury - internal_revenue_service page -19 form 886a name of taxpayer department of the treasury internal re 'enue scn-1ce ex lanation of items org ein ibit year period ended 20xx buyerb -org issues a grant to the home buyer to purchase the seller's home -in 20xx dollar_figurein down payment assistance grants were provided to the buyer by org -the buyer uses the down payment assistance grant provided by the home seller as a down payment to purchase the seller's home seller a -the home seller makes a donation to org -in 20xx dollar_figurewas donated by home sellers to org -the home seller is entitled to a charitable_contribution_deduction for donating funds to an organization exempt under sec_50 c ofthe internal_revenue_code co- -in 20xx org paid co-l dollar_figurein finance fees -in 20xx org paid co-i dollar_figurein financial service_costs -dir-i is the registered agent of co-i -dir-l financially benefits from each transaction -co-l becomes the mortgage_lender in these transactions org -the funds received from the home seller to org are recorded as contributions -in 20xx dollar_figurewas received -contributions received by org are exempt from tax -president dir-i exercises complete control_over the activities oforg no other officers or employees were listed as being involved with any of the operations oforg on the organization's 20xx form_990 org operates its down payment assistance program in a manner indistinguishable from a commercial enterprise the organization's primary activity is brokering transactions to facilitate the selling ofhomes org's primary goal is to maximize the fees from these transactions to benefit its president dir-i and his for-profit entity co-i oro's brokering services are marketed to home-buyers home-sellers realtors lenders home builders and title companies regardless ofthe buyers' income level or need and regardless of the condition of the community in which the home is located alliances are built with realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants the manner of operating a trade_or_business of facilitating home sales is not an inherently charitable activity the organization does not engage in any counseling or other activities that further charitable purposes as illustrated in american campaign academy v commissioner ofintemal revenue t c no 92_tc_1053 org's down payment assistance program is structured and operated to form 886-a rev department of the treasury - internal_revenue_service page -20 fqrm886a name' of taxpayer department of the treasury internal rcyenue service ex lanation of items org ein schedule no or exhibit year period ended 20xx assist the private parties who fund it and give it business the parties who benefited by the down payment program include realtors builders and lenders who benefited more than incidentally from org's down payment assistance activities sellers who participate in the organization's down payment assistance program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time their home is on the market they also benefit by being able to sell their home at the home's full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in oro's down payment assistance program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org's down payment assistance program from real_estate brokers to escrow companies benefit from increased sales volume and an increase in their own compensation it is evident that org's down payment assistance program provides substantial private benefit to the various parties in each home sale unlike the trade_or_business in 71_tc_202 org's trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org's primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any funds from parties that did not have an interest in the down payment transactions like the organizations considered in american campaign academy v commissioner ofinternal revenue t c no 92_tc_1053 and easter house v united_states cl_ct a substantial part oforg's activities furthered commercial rather than exempt purposes org does not engage in any education counseling or other activities that further charitable purposes oro's primary activity of facilitating home sales is not conducted in a manner designed to further sec_50i c purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 c of the internal_revenue_code only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 66_sct_112 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org's down payment assistance program was directed to exclusively low income individuals or disadvantaged communities the organization's total reliance for financing its down payment assistance activities on home sellers and other real_estate related businesses standing to benefit from the transaction demonstrates that the program is operated for the substantial purpose of benefiting private parties org has not operated exclusively for exempt purposes and is not entitled to exemption from tax under sec_501 of the internal_revenue_code the government proposes revoking org's exemption retroactively to january 20xx because the organization operated in a form 886-a rev department of the treasury - internal_revenue_service page -21 form 886a n arne of taxpayer department of the treasury - internal reycnue sel'yice ex lanation of items org ein schedule no or exhibit year period ended 20xx manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on october 20xx and on subsequent attachments org represented that its purpose was to provide down payment assistance for affordable housing for economically disadvantaged persons despite these representations org does not have any income limitations for its down payment assistance program and has provided no indication that it screened for this to determine which applicants qualified for assistance rather oro's program provided grants to any homebuyers who qualified for a loan provided by co-i dir-l's related for-profit mortgage lending company org did not provide any education or counseling to any of its homebuyers org's operation of its down payment assistance activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org's determination_letter taxpayer's position on april 20xx a written response was received from the organization's power_of_attorney poa-i the letter states in its entirety as follows thank you for allowing additional time to respond to your draft report on org there are several issues which i wish to address in response to your letter of february 20xx in the government's draft report 886-a submitted february 20xx you concluded that org operated in a manner materially different from that represented in its original application_for recognition of exemption therefore revocation of the organization's tax exempt status to january 20xx is proposed the service cites as basis for this conclusion many factors among them failure to maintain sufficient records no screening of applicants for down payment assistance failure to target a specific population or low-income neighborhood failure to offer educational information to recipients of down payment assistance and etc we disagree in 20xx org obtained a positive determination_letter from the internal_revenue_service internal revenue regulations l501 a -i a states that an organization may rely upon a favorable determination_letter since the favorable determination_letter was received in 20xx the managers of org relied in good_faith upon the determination_letter and operated as closely as possible within the plan as designated within the application it may be true that org exempt_organization did not maintain as complete set of books_and_records as the irs would prefer however the organization was a small organization and was not in operation for a long period of time since the organization terminated operation and filed articles of dissolution copies of which you have received it has been difficult locating all ofthe records maintained by the entity however the officers and accountant of the organization assert that the organization operated within the plan submitted in the application_for exempt status the service has based its position in large part upon revrul_2006_27 i r s which is almost identically on point to org irs revrul_2006_27 situation fonn 886-a rcv department of the treasury - internal_revenue_service page -22 form 886a name of taxpayer department of the treasury - internal rnenuc service ex lanation of items org ein schedule no or exhibit year period ended 20xx describes a circumstance wherein an organization was fonned to finance down payment assistance activities very similar to oro the revenue_ruling concluded that the organization served an exempt_purpose but because it was not operated exclusively for exempt purposes the organization did not qualify for exemption from federal_income_tax under sec_501 however the current case involves an ex post facto position for the irs to impose upon oro in 20xx oro described this exact plan in its application_for exempt status and received an affinnative detennination letter three years later irs issued a revenue_ruling outlining this same plan and detennined that the plan would not qualify for exempt status for irs to retroactively apply this revenue_ruling and revoke the exempt status would be to apply an ex post facto ruling against oro the service's position is that oro does not qualify as an exempt_organization because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 c and it provides substantial private benefit to persons who do not belong to a charitable_class as stated above the entity and officers assert that it did operate according to the plan outlined within the application_for exempt status furthennore the benefits provided were only to those individuals who applied for and received down payment assistance for home purchases pursuant to oro plan the descriptions ofthe class include the characteristics of home buyers who could not otherwise afford the down payment on a home in that regard they not only characterize a charitable_class but daunt the claim that the transactions were intended to exclusively benefit lenders and brokers in fact the beneficiaries are the class of borrowers who could not otherwise afford a home or down payment in that regard they constitute a charitable_class the fact of which was recognized by the service in the original grant of exemption all income or proceeds received by oro over dollar_figurein 20xx came directly from contributions for down payment assistance programs almost all income received by oro in 20xx was expended for down payment assistance approximately dollar_figureassistance to purchasers approximately dollar_figurein financial service_costs and fees to arrange mortgages with a small dollar_figurebalance all fees and costs for financial services paid_by oro were properly reported as income by the service provider and taxed to the recipient service provider therefore there were no private benefits or non-taxed benefits to individuals or companies in the event oro loses its exempt status and is required to file irs fonn a corporate_income_tax return the result would be negligible since the entity was essentially a flow through entity for down payment assistance payments all contributions or grants received by the entity were distributed out to home purchasers to be used in down payments any incidental amounts not distributed as down payment assistance grants were expended as financial service_costs fees and expenses all of which would be tax deductible the result would be that oro entity would have no taxable_income in the worst case scenario if the irs took the position that the down payment assistance grants were not tax deductible expenditures by the entity then the irs would generate a substantial form 886-a rev department of the treasury - internal_revenue_service page -23 form 886a name of taxpayer department of the treasury - internal rcyenue scr ce ex lanation of items org ein schedule no or exhibit year period ended 20xx corporate tax_deficiency however since the corporation filed articles of dissolution several years ago and the corporation had no remaining assets there would be no assets upon which the irs could collect unless the service were to attempt to assert some type of penalty assessment against the incorporators or officers the basis for which is unclear finally changing market conditions are a reality if the service elects to provide greater stability to the home finance market by imposing grater equity requirements the appropriate response is the termination not the revocation of the taxpayer's exemption status notwithstanding the taxpayer would like to resolve this matter with the least expense and proposes to work with the service to meet its concerns in that regard and to the extent that additional information or dialogue are required the taxpayer has directed this office to cooperate with the service in every regard government's response to taxpayer's position the organization's power_of_attorney poa-l assisted the organization in obtaining tax- exempt status which was originally granted to org on march 20xx poa-l continues to represent the organization during the examination of its 20xx form_990 poa-i acknowledges that revrul_2006_27 lr b situation is almost identical to the activities engaged in by org during the year under examination the revenue_ruling states that organizations that are funded by sellers of homes or parties interested in the sales of homes and that do not maintain the anonymity of such seller and interested parties are not exclusively operated for a charitable purpose and therefore tax exempt treatment is improper however poa-l claims that revrul_2006_27 represents an ex post facto ruling against org revrul_2006_27 is merely an interpretation oflong standing exempt_organization law the internal_revenue_service is not proposing revocation oforg's tax-exempt status based upon retroactively applying revrul_2006_27 i r b to the organization's activities the purpose of including the revenue_ruling in the report is to illustrate the internal revenue service's position with regard to a similar set of facts the proposal to revoke org's tax exempt status is based upon the organization's failure to operate in accordance with furthering the tax exempt purposes as described in sec_501 c of the internal_revenue_code public law added sec_50 c to the internal_revenue_code effective date well beforeorg began operating poa-l also states that org described the plan as illustrated in situation of revrul_2006_27 i r b in its application_for tax exempt status poa-1 cites federal tax regulation sec_1 a -1 a which states an organization that has been determined by the commissioner to be exempt under sec_501 a may rely upon such determination so long department of the treasury internal_revenue_service page -24 form 886a n arne of taxpayer department of the treasury - internal revenue serrice ex lanation of items org ein schedule no or exhibit year period ended 20xx as there are no substantial changes in the organization's character purposes or methods of operation however the internal_revenue_service maintains that the representations made by poa-i when describing the organizations proposed activities during the application process were not an accurate representation of the organization's true operations accordingly there has been a substantial change in the organization's character purposes and methods of operation from that described in its application_for exemption below are five specific material facts which were not disclosed in the form_1023 application filed by org these material misrepresentationsjustity the revocation of the organization's tax exempt status retroactively back to the date of its inception in the application process the internal_revenue_service relied upon the statements that contributions may come from charitable_contributions and unrelated mortgagors and borrowers the form_1023 application failed to disclose that the vast majority of contributions to org would come from a for-profit mortgage lending company controlled by dir-i from the sellers of homes to grant receiving buyers and from other real_estate entities which receive a direct benefit from the home sale transaction the application_for exempt status stated that org would have an office located at address in city state from which it would conduct the down payment assistance management program that the office facility would not be used by any other entity other than org and that none of the directors or employees would reside at the facility however records obtained from the county assessor's website and from the internal revenue service's internal records revealed this location to be the personal_residence of oro's president dir-i moreover dir-i 's for-profit entity also has its offices located at address in city state these facts were materially misrepresented during the application process use of the offices of org would amount to a significant non exempt benefit to dir-i and to his for-profit entity poa-i stated in the determination application that the only prospective officer of the organization is dir-i who as president would administer all of the activities of the organization poa-i also stated that org does not have a definitive relationship with any for profit mortgage company or similar entity on december 20xx poa-i provided a written_statement again maintaining that org has no directly affiliated or related_entity however poa i acknowledged that the principal oforg dir-l is also principally involved in a mortgage lending company called co-2 an analysis of the organization's 20xx form_990 revealed that org paid dollar_figurein financial service_costs to co-i which is for-profit mortgage lending company controlled by dir-l the company was formed under the laws ofthe state of state on february 20xx prior to the filing of the form_1023 payments to this entity result in a significant non exempt benefit to dir-i which was not disclosed during the application process form 886-a rev department of the treasuly - internal_revenue_service page -25 form 886a name of taxpayer department of the treasury internal revenue scry ce ex lanation of items org ein schedule no or exhibit year period ended 20xx the form_1023 application_for exemption failed to disclose the material fact that an officer and a director had a significant connection to the local real_estate industry research ofthe state real_estate license verification system's website disclosed the following licenses table deleted this material omission from the organization's form_1023 application changes the character of the organization from an organization operated exclusively for charitable purposes to that of an organization operated primarily by and for the benefit of individuals receiving a private non exempt benefit from the organization specifically the benefit of business generated for their related for-profit activities during the application process poa-i stated that the sellers of the homes would be entitled to participate in the down payment assistance program but would not be required to donate a percentage of the selling_price ofthe home to org however on december 20xx poa-l provided a copy of the seller participation letter which he acknowledged was used by org during the year under examination the letter contradicted poa-l's previous description of how org's down payment assistance program would operate as described in the determination application the seller participation letter stated that the seller would agree to give as a donation to org a sec_501 organization a percentage of the contract sales_price the seller participation letter also stated that if for any reason the transaction did not close and record the seller would have no obligation to give a donation to org this material difference in method of operation from the method of operation described during the organization' sec_1023 application process changes the character ofthe organization from an organization supported by disinterested parties to that of an organization supported primarily by individuals receiving a private non exempt benefit from the organization specifically the benefit of an expedited sale of their homes moreover the favorable determination granting org tax exempt status specifically stated that the ruling was based on the understanding that if the organization distributed funds to individuals the organization should keep case histories showing the recipients names addresses purposes of awards manner of selection and relationship if any to members officers trustees or donors to the organization so that org could substantiate any and all distributions that the organization made to individuals upon request by the internal_revenue_service org did not maintain most of these records clearly in many material respects the operations of org were not carried out as contemplated in the favorable determination_letter granting tax exempt status conclusion in 20xx org operated in a manner materially different from that represented in its original application_for recognition of exemption therefore revocation of the organization's tax exempt status to january 20xx is proposed form_1120 returns should be filed from the period fonn 886-a rev department of the treasury - internal_revenue_service page -26 form 886a name of taxpayer department of the treasury - internal rcyenue scryice ex lanation of items org ein schedule no or exhibit year period ended 20xx january i 20xx through november 20xx when org terminated its corporate status with the state of state form 886-a rev department of the treasury internal_revenue_service page -27
